COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
                                                                  No. 08-13-00291-CR
LUIS CARLOS RAMOS,                              §
               Appellant                                            Appeal from the
                                                §
V.                                                                409th District Court
                                                §
THE STATE OF TEXAS,                                             of El Paso County, Texas
               Appellee.                        §
                                                                  (TC# 20110D01868)
                                                §


                                MEMORANDUM OPINION

       Luis Carlos Ramos has filed a motion to dismiss his appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



May 4, 2016                                 YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)